PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gauthier Biomedical, Inc. et al.
Application No. 14/707,160
Filed: 8 May 2015
For SHAFT SECURING MECHANISM FOR A TOOL
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed June 8, 2022, to revive the above-identified application.  

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 30, 2016.  The above-identified application became abandoned for failure to submit an oath or declaration for each of the two joint inventors no later than the payment of the issue fee.  A substitute statement for joint inventor Miller was received on November 14, 2016 that cannot be accepted (it fails to list the title of the person who executed the document), and the issue fee was received on December 13, 2016.  Accordingly, the above-identified application became abandoned on December 14, 2016.  A notice of abandonment was mailed on December 21, 2016.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

Applicant filed an original petition pursuant to 37 C.F.R. 
§ 1.137(a) on December 22, 2016 along with the petition fee, the proper statement of unintentional delay, and an executed declaration for joint inventor Gauthier.  It was dismissed via the mailing of a decision on August 7, 2017 which indicated a substitute statement for joint inventor Miller remained required.  The decision set an extendable two month period for response.  

No renewed petition was filed.

On August 24, 2017, Applicant filed a single page “transmittal of substitute statement” and the second page of a two-page substitute statement, presumably for joint inventor Miller, that fails to list the title of the person who executed the document.

On January 21, 2019 and September 16, 2020, status letters were filed.

On December 22, 2016, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was filed, which was dismissed via the mailing of a decision on August 7, 2017 which set a two month period for response.

On August 24, 2017, the second page of a substitute statement was received.  

On October 29, 2021, a renewed petition pursuant to 37 C.F.R. 
§ 1.137(a) was filed. 

On January 5, 2022, an executed substitute statement for joint inventor Miller was received.  

The October 29, 2021 renewed petition pursuant to 37 C.F.R. 
§ 1.137(a) was dismissed via the mailing of a decision on April 21, 2022 which indicates the record supports a finding that the extended period of delay has been unintentional and that Office records show the required petition fee was charged to Deposit Account number 50-1170 on March 14, 2022.

To date, requirements two and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The first requirement of 37 C.F.R. § 1.137(a) remains unsatisfied.

Regarding the first requirement of 37 C.F.R. § 1.137(a), the requirement has not been satisfied because Petitioner did not submit the required reply to the Office action.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.2  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  

The decision mailed on April 21, 2022 set forth on the third  and fourth pages:

Specifically, Petitioner has included a substitute statement for deceased joint inventor Miller that has been signed by his legal representative.  This serves to add the legal representative as an applicant,  because per 35 U.S.C. § 115(d), only applicants sign substitute statements.  See also 37 C.F.R. § 1.64(f) and the second page of Instructions for Form AIA /02, which is downloadable at https://www.uspto.gov/sites/default/files/documents/aia02_instructions_jan2017.pdf .  

A corrected filing receipt has been included with this decision.

Pursuant to 37 C.F.R. § 1.64(a), only the applicant may sign a substitute statement, which in this instance would be both the legal representative (which has been received) and an employee of Gauthier Biomedical, Inc. who has authority to sign on behalf of the company (which remains required).  

On renewed petition, Petitioner may wish to submit a substitute statement that has been signed by an employee of Gauthier Biomedical, Inc. who has authority to sign on behalf of the company (emphasis included).
If it was not Petitioner’s intent to add Christine A. Miller as an applicant, he may remove her as an applicant by submitting a petition to withdraw from issue pursuant to 37 C.F.R. § 1.313 along with the associated fee; a RCE along with the associated fee; and, a request pursuant to 37 C.F.R. § 1.46 to change the applicant (and a petition pursuant to 37 C.F.R. § 1.182 and the associated fee if 37 C.F.R. § 3.73 cannot be complied with) as well as the associated fee.

With this June 8, 2022 renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), Petitioner has included a substitute statement for joint inventor Robert F. Miller that has been signed by the President of Gauthier Biomedical, Inc., a petition to withdraw from issue pursuant to 37 C.F.R. § 1.313 along with the associated fee; a RCE along with the associated fee; and, both a request pursuant to 37 C.F.R. § 1.46 to change the applicant and a corrected/updated ADS that seeks to remove joint inventor Miller as an applicant.

However, 37 C.F.R. § 3.73 has not been complied with, and neither a petition pursuant to 37 C.F.R. § 1.182 nor the associated fee have been located in Office records.  It follows the request pursuant to 37 C.F.R. § 1.46 cannot be accommodated at this time.

In response to this decision, Petitioner may wish to consider either complying with 37 C.F.R. § 3.73 or filing both a petition pursuant to 37 C.F.R. § 1.182 and the associated fee if compliance is not possible.  Either way, both a renewed petition and a copy of the substitute statement filed on June 8, 2022 must be included with the response.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See M.P.E.P. § 711.03(c).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.